COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-197-CV
 
PAUL 
CHOATE AND                                                            APPELLANTS
ANGELA 
D. CHOATE
 
V.
 
HARRY 
BRET MYERS AND                                                      APPELLEES
SITE 
CONCRETE, INC.
 
----------
FROM 
THE 236TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION
AND JUDGMENT
----------
        On 
October 20, 2003, we notified appellants that the trial court clerk responsible 
for preparing the record in this appeal had informed the court that arrangements 
had not been made to pay for the clerk’s record as required by TEX. R. APP. 
P. 35.3(a)(2). We stated we would dismiss the appeal for want of prosecution 
unless appellants, within fifteen days, made arrangements to pay for the 
clerk’s record and provided this court with proof of payment. No proof of 
payment has been provided. Accordingly, we dismiss the appeal. See TEX. R. APP. 
P. 37.3(b), 42.3(b).
        Appellants 
shall pay all costs of the appeal, for which let execution issue.
 
                                                                  PER 
CURIAM
 
PANEL 
D:   CAYCE, C.J., LIVINGSTON and DAUPHINOT, JJ.
DELIVERED: 
December 11, 2003